Citation Nr: 1003382	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability resulting from a 
laparotomy with gastrotomy and oversewing of a bleeding 
gastric ulcer, for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
death of the Veteran claimed to have been caused by VA 
medical and surgical treatment in July and August 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to March 
1953.  He died on January [redacted], 2002.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability resulting 
from a laparotomy with gastrotomy and oversewing of a 
bleeding gastric ulcer, for accrued benefits purposes and 
entitlement to DIC under 38 U.S.C.A. § 1151 for the death of 
the Veteran claimed to have been caused by VA medical and 
surgical treatment.
.
In February 2004, the appellant and son and daughter-in-law 
testified at a hearing before a Decision Review Officer (DRO 
hearing); the transcript of this hearing has been associated 
with the record.

In June 2006 and in May 2008, the Board remanded this case 
for additional development; it is again before the Board for 
further appellate review.


FINDINGS OF FACT

1.  The Veteran's claim for compensation under 38 U.S.C.A. § 
1151 for additional disability resulting from a laparotomy 
with gastrotomy and oversewing of a bleeding gastric ulcer 
was pending at the time of his death.

2.  The Veteran died at home in January 2002.  The 
certificate of death listed the cause of death as 
cardiorespiratory arrest due to a probable pulmonary embolism 
and congestive heart failure and immobility.  

3.  The evidence does not show that VA hospital care, medical 
or surgical treatment, or examination furnished to the 
Veteran was the proximate cause of his death or resulted as 
an event not reasonably foreseeable which caused the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits based 
on entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability resulting from a 
laparotomy with gastrotomy and oversewing of a bleeding 
gastric ulcer.  38 U.S.C.A. § 1114(l), 1151, 5103(a), 5103A, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 
3.351(b)(3), 3.352(a), 3.361, 3.1000, 17.32 (2009).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 for the death of the Veteran have not 
been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision regarding the appellant's claims 
by the AOJ.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of 
Veterans Claims Assistance Act of 2000 (VCAA) notice followed 
by readjudication of the claim by the AOJ) see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the 
appellant in June 2006 and June 2008 that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a September 2009 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of the Veteran's service treatment records and 
pertinent treatment records and obtaining a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and medical opinions, non-VA medical records and lay 
statements have been associated with the record.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2006 and May 2008 remands.  
Specifically, the RO was instructed (1) to send the appellant 
notice which informed her of the information and evidence not 
of record that was necessary to substantiate her claims for 
accrued benefits and for cause of death under 38 U.S.C.A. § 
1151, (2) to attempt to obtain complete administrative files 
associated with the Veteran's treatment from the VAMC in 
Little Rock, Arkansas, (3) to request copies of all written 
or electronic correspondence, investigation records, and 
evidence of corrective measures, other than those protected 
by employee privacy regulations, associated with the issues 
discussed in the Medical Center Director's October 2001 
letter to the appellant, (4) to obtain a medical opinion with 
regard to whether  the medical care provided by VA caused 
additional disability beyond the natural progress of disease 
for which care was furnished which eventually led to his 
death and (5) to readjudicate the appellant's claims.  The 
Board finds that the RO has complied with these instructions 
by providing the appellant with VCAA notice and by obtaining 
VA and private treatment records.  In addition, the RO 
attempted to obtain the records associated with the Medical 
Center Director's October 2001 letter to the appellant, to no 
avail.  The Board further finds that the June 2009 VA opinion 
substantially complies with the Board's May 2008 remand 
instructions.  Stegall, supra.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Background

In a statement dated in September 2001, the appellant alleged 
that the doctors responsible for the Veteran's surgeries 
performed at the VA medical center in Little Rock, Arkansas 
(Little Rock VAMC) in July 2001 and again in August 2001 
caused him grievous bodily harm.  At her DRO hearing, the 
appellant contended that her husband's death was due to 
negligence or fault on the part of the VA with regard to the 
treatment he received in July and August 2001 at the Little 
Rock VAMC.  She testified that she expressed concern about 
fluid drainage from the Veteran's surgical wound at the time 
of his VAMC discharge following the surgery in July 2001 and 
that when she brought him back to have the stitches out, his 
intestines popped out of a hole probably six inches in 
diameter and probably two inches deep.
In July 2001, the Veteran presented to the Little Rock VAMC 
with a three day history of melena and hematochezia.  He was 
resuscitated per the medicine team with blood, and the 
gastrointestinal team scoped him and found bleeding ulcers.  
It was noted that he was taking high doses of non-steroidal 
anti-inflammatory drugs (NSAIDS) to treat his degenerative 
joint disease and that he had a history of gastrointestinal 
bleed secondary to peptic ulcer disease.  He underwent an 
exploratory laparotomy and oversewing of a gastric ulcer.  
The Veteran returned in August 2001 for suture removal.  
Evisceration occurred and additional surgery was performed 
for wound dehiscence.  It was noted that he was stabilized, 
and he was discharged.  

Three days after discharge, the Veteran was admitted to a 
private hospital in critical condition with significant upper 
gastrointestinal bleeding and melena.  Upon endoscopy, a 
large gastric ulcer and hiatal hernia were discovered.  He 
underwent an immediate subtotal gastrectomy.  Numerous 
complications occurred over the next month of 
hospitalization, but he was discharged in late September 
2001.  He was readmitted to the private hospital in November 
2001 for an enterocutaneous fistula.  Treatment was started 
with an octreotide drip, but because it appeared that the 
Veteran would require another lengthy hospitalization and 
because of the availability of octreotide, the Veteran was 
transferred back to the Little Rock VAMC.

The Veteran was admitted to the Little Rock VAMC on November 
16, 2001 and was started on vancomycin.  On November 23, 
2001, a GJ tube was placed to both drain the proximal 
gastrointestinal tract and to allow tube feeds distal to the 
fistula.  The Veteran slowly began to tolerate tube feeds 
over the hospital course.  They were discontinued on November 
28, 2001 and vancomycin was discontinued the next day after 
repeat blood growth cultures were negative for growth.  On 
December 1, 2001, urine cultures were positive for a urinary 
tract infection, and the Veteran was started on medication 
and discharged on December 3, 2001.

The Veteran died at home in January 2002.  The certificate of 
death listed the cause of death as cardiorespiratory arrest 
due to a probable pulmonary embolism and congestive heart 
failure and immobility.  The Veteran had a history of 
multiple medical problems, including degenerative joint 
disease, chronic obstructive pulmonary disease, and bleeding 
gastric ulcers.

In February 2003, a VA physician reviewed the records 
available at that time and noted that the Veteran was 
admitted to the hospital with a bleeding gastric ulcer and 
had surgical treatment for the ulcer.  His postoperative 
course was complicated when he returned for removal of 
stitches and was noted to have a wound dehiscence.  He was 
promptly returned to surgery and the dehiscence was addressed 
and closed.  He then developed a gastrocutaneous fistula, 
which was a complication of his previous surgery and in spite 
of his treatment he died in January 2002.  In reviewing the 
care of the Veteran with information taken from his clinical 
records, the VA examiner opined that he found no evidence of 
carelessness, neglect, or lack of proper skill or any error 
in judgment or similar instances of fault on the part of VA.  
He indicated that complications that occurred following the 
Veteran's surgery were known complications and were not the 
results of inadequate or inappropriate care.  The physician 
stated his opinion that it is likely that the surgery 
performed in July 2001, and the complications contributed to 
the Veteran's death; however, the Veteran's death was a 
complication of his surgery and not a result of any 
inappropriate treatment, negligence, carelessness or error in 
judgment. 

A November 2006 VA examiner reviewed the Veteran's file and 
indicated that, although it was likely that the Veteran's 
death was ultimately related to his surgical procedures, it 
appeared that it was necessary that they were carried out 
promptly and that there was no failure of appropriate care.  
The examiner noted that he could not find consent for the 
initial surgical procedure in July 2001, but that the lack of 
documentation in the medical records did not mean it was not 
completed.  He opined that, assuming the Veteran did not 
consent to the procedure, there was less than a 50 percent 
probability that additional disability and death resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment or delay in furnishing medical care.  

A July 2009 VA opinion reflects that the examiner reviewed 
the Veteran's extensive claims file.  The examiner noted that 
the Veteran was hospitalized on June 28, 2001, with 
gastrointestinal bleeding.  This was documented by an 
esophagogastroduodenoscopy to be due to bleeding gastric 
ulcers which could not be stopped by cautery.  Surgery was 
consulted, and the Veteran had laparotomy and over sewing of 
the ulcer which stopped the hemorrhage.  He was discharged 
from the hospital on August 2, 2001, in stable condition.  
When he returned for suture removal on August 7, 2001, there 
was some drainage and crepitus of the wound and dehiscence 
occurred when the skin sutures were removed.  Surgery was 
again promptly consulted, and he was taken to the operating 
room for repair.  The surgeon noted that the sutures were 
intact, but they had torn through the fascia.  This suggested 
that there was not a problem with the surgical closure.  The 
examiner noted that dehiscence is an unfortunate but 
infrequent occurrence after any surgery, more often after 
abdominal surgery than elsewhere.  Its occurrence cannot be 
reasonably predicted and does not necessarily imply any error 
on the part of the surgeon.  Review of the record revealed 
that consent forms for both surgical procedures were signed 
by the Veteran's wife on July 28 and by the Veteran and his 
wife on August 7.  The examiner noted that the forms appeared 
to be adequate in explaining the proposed procedure and 
indications for it and all foreseeable risks and 
complications.  The forms did not specifically list the 
anticipated risk if nothing was done, but the examiner 
indicated that, in this case, the risk of continued 
hemorrhage on July 28 or failure to repair the dehiscence on 
August 7 would have been obvious to the average layman.  

The examiner stated that, after reviewing the record, it was 
his opinion that there was no problem with the medical care 
given during the July and August hospitalizations which would 
have caused any disability beyond the natural progress of his 
ulcer disease which eventually resulted in his death.  It was 
unlikely that the VA medical care in July and August 2001 
caused the Veteran's death.  The major factor leading to his 
eventual demise was the complication of dehiscence of the 
wound which could not have been reasonably foreseeable and 
was appropriately managed.  The examiner found that there did 
not appear to be any carelessness, negligence, lack of proper 
skill or error in judgment on the part of the VA physicians 
or staff.  The examiner indicated that the degree of care in 
performing both procedures appeared to be entirely reasonable 
and competent.  

The examiner noted that the Veteran had a number of 
complicating issues which led to his demise, including 
chronic obstructive pulmonary disease, severe osteoarthritis 
which required non-steroidal anti-inflammatory drug therapy 
which contributed to the ulcer bleeding, severe malnutrition 
secondary to the dehiscence and malabsorption problems and 
the fact that he had to have an additional surgery at 
University of Arkansas for Medical Sciences in the interim 
where he had a subtotal gastrectomy.  The result of all these 
events was that the Veteran was inactive and frequently 
bedfast contributing to the likely formation of thrombosis 
and pulmonary emboli which ultimately caused his death.  The 
examiner concluded that he saw no evidence of any inadequacy 
in his care, which appeared to be very adequate, prompt and 
competent.

Analysis

The appellant contends she is entitled to accrued benefits 
for the Veteran's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability resulting from a laparotomy with gastrotomy and 
oversewing of a bleeding gastric ulcer, which was pending at 
the time of his death.  She also contends that she is 
entitled to DIC benefits because the Veteran's death was a 
result of care he received at the Little Rock VAMC.  Both of 
the appellant's claims rest on the analysis of whether the 
Veteran's additional disability or death was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault in the medical care 
he received from the VA under 38 U.S.C.A. § 1151.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 
1151, the only requirement was that additional disability or 
death was "the result of" VA hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.358.  
However, 38 U.S.C.A. § 1151 has been amended and, for claims 
filed on or after October 1, 1997, the amended statute 
indicates, in part, that in order for a disability or death 
to qualify for compensation, the proximate cause of the 
disability or death must be either carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or an event not reasonably foreseeable. 38 
U.S.C.A. § 1151.

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361, 
which provides that, in addition to a showing of additional 
disability or death, there must be evidence that the hospital 
care, medical or surgical treatment, or examination caused 
the additional disability or death, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c).  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the 
proximate cause of the disability or death is an event not 
reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), 
whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).


Accrued benefits

Periodic monetary benefits under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death (accrued benefits) and due and 
unpaid, shall, upon the death of such individual be paid to 
the Veteran's surviving spouse or as reimbursement to a 
person who bore the expense of the Veteran's last sickness or 
burial.  38 U.S.C.A. § 5121(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).

The appellant was married to the Veteran at the time of his 
death and her claim for accrued benefits was received in 
April 2002, less than one year after the Veteran's death.  

In order to prevail in her claim for accrued benefits, the 
appellant would need to show that, prior to his death, the 
Veteran had an additional disability which was caused by the 
VA hospital care, medical or surgical treatment, provided to 
the Veteran in July and August 2001, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative.  However, there is no evidence that this is 
the case.  While the evidence shows that there was indeed an 
additional disability following the Veteran's July and August 
2001 surgeries, the analysis does not end here.  In order to 
prevail, the evidence must show, in addition, that either the 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or that VA 
furnished treatment without the informed consent of the 
Veteran and his representative.  

With regard to whether the VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider, there is no evidence in the record that this is the 
case.  The February 2003 VA examiner opined that he found no 
evidence of carelessness, neglect, or lack of proper skill or 
any error in judgment or similar instances of fault on the 
part of VA.  He indicated that complications that occurred 
following the Veteran's surgery were known complications and 
were not the results of inadequate or inappropriate care.  
The November 2006 VA examiner opined that, assuming the 
Veteran did not consent to the procedure, there was less than 
a 50 percent probability that additional disability resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment or delay in furnishing medical care.  Finally, the 
July 2009 examiner stated that, after reviewing the record, 
it was his opinion that there was no problem with the medical 
care given during the July and August hospitalizations which 
would have caused any disability beyond the natural progress 
of his ulcer disease.  He also opined that there did not 
appear to be any carelessness, negligence, lack of proper 
skill or error in judgment on the part of the VA physicians 
or staff, and that the degree of care in performing both 
procedures appeared to be entirely reasonable and competent.  

In terms of the consent forms, the July 2009 VA examiner 
noted that consent forms for both surgical procedures were in 
the claims file and had been signed by the Veteran's wife on 
July 28 and by the Veteran and his wife on August 7.  The 
examiner indicated that the forms appeared to be adequate in 
explaining the proposed procedure and indications for it and 
all foreseeable risks and complications.  The forms did not 
specifically list the anticipated risk if nothing was done, 
but the examiner indicated that, in this case, the risk of 
continued hemorrhage on July 28 or failure to repair the 
dehiscence on August 7 would have been obvious to the average 
layman.  

As the evidence of record fails to show that the Veteran had 
additional disability as a result of VA's failure to exercise 
the degree of care that would be expected of a reasonable 
health care provider, or that VA furnished treatment without 
the informed consent of the Veteran and his representative, 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from a laparotomy with 
gastrotomy and oversewing of a bleeding gastric ulcer, for 
accrued benefits purposes, is not warranted.

DIC claim

Under certain circumstances, DIC shall be awarded for a 
qualifying death of a Veteran in the same manner as if such 
death were service connected.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.361.  

In order to prevail in her DIC claim, much like in her claim 
for additional disability for accrued benefits, the appellant 
would need to not only show that the hospital care, medical 
or surgical treatment provided by the VAMC in July and August 
2001 caused the additional disability or death, and that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  As an 
initial matter, the issue of the consent forms for the July 
and August 2001 procedures was discussed above.  

The Board notes that, while there is evidence in the claims 
file that the Veteran's death was related to his surgeries 
performed in July and August 2001, the evidence does not 
support that that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.  
The February 2003 examiner indicated that it was likely that 
the surgery performed in July 2001 and the associated 
complications contributed to the Veteran's death; however, 
the Veteran's death was a complication of his surgery and not 
a result of any inappropriate treatment, negligence, 
carelessness or error in judgment.  The November 2006 
examiner indicated that, although it was likely that the 
Veteran's death was ultimately related to his surgical 
procedures, it appeared that it was necessary that these 
procedures were carried out promptly and that there was no 
failure of appropriate care.  He opined that there was less 
than a 50 percent probability that additional disability and 
death resulted from carelessness, negligence, lack of proper 
skill, error in judgment or delay in furnishing medical care.  

Finally, the July 2009 examiner opined that there was no 
problem with the medical care given during the July and 
August hospitalizations which would have caused any 
disability beyond the natural progress of his ulcer disease 
and that it was unlikely that the VA medical care in July and 
August 2001 caused the Veteran's death.  The major factor 
leading to his eventual demise was the complication of 
dehiscence of the wound which could not have been reasonably 
foreseeable and was appropriately managed.  The examiner 
noted that dehiscence is an unfortunate occurrence which 
could not be reasonably predicted and did not necessarily 
imply any error on the part of the surgeon.  In fact, the 
examiner found that there did not appear to be any 
carelessness, negligence, lack of proper skill or error in 
judgment on the part of the VA physicians or staff and that 
the degree of care in performing both procedures appeared to 
be entirely reasonable and competent.  

The examiner went on to note that the Veteran had a number of 
complicating issues which led to his demise, including 
chronic obstructive pulmonary disease, severe osteoarthritis 
which required NSAIDS which contributed to the ulcer 
bleeding, severe malnutrition secondary to the dehiscence and 
malabsorption problems and the fact that he had to undergo a 
subtotal gastrectomy in the interim.  The result of all these 
events was that the Veteran was inactive and frequently 
bedfast, contributing to the likely formation of thrombosis 
and pulmonary emboli which ultimately caused his death.  The 
examiner concluded that he saw no evidence of any inadequacy 
in his care, which appeared to be very adequate, prompt and 
competent.

The Board notes that the record contains An October 2001 
letter to the appellant from the Little Rock VAMC Medical 
Center Director, who apologized for the appellant's less than 
satisfactory experience and indicated that corrective 
measures had been put into place to prevent such occurrences 
in the future.  However, as this letter does not specify any 
particular issues that occurred over the Veteran's stay, it 
cannot be used as evidence of carelessness, negligence, lack 
of proper skill or error in judgment on the part of the VA 
physicians or staff.
The evidence of record does not support the appellant's 
contentions that the Veteran's death was a result of 
carelessness, negligence, lack of proper skill or error in 
judgment on the part of the VA physicians or staff.  As such, 
entitlement to DIC benefits, under the provisions of 38 
U.S.C.A. § 1151 for the death of the Veteran, must be denied.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

As noted, the appellant has contended that the Veteran's 
death was a result of VA care; however, the appellant is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability resulting from a laparotomy with 
gastrotomy and oversewing of a bleeding gastric ulcer, for 
accrued benefits purposes is denied.

DIC under the provisions of 38 U.S.C.A. § 1151 for the death 
of the Veteran claimed to have been caused by VA medical and 
surgical treatment in July and August 2001 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


